DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/25/2020 and 5/22/2020 are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: On Pg. 5, line 23, "may a direction rearward" should read "may be a direction rearward".  
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 1, “apparatus include in a vehicle” should read “apparatus included in a vehicle”.  
Claim 10 is objected to because of the following informalities:  in line 10, “a threshold or higher in response to that the communication rate is lower than the threshold” should read “a threshold or higher in response to the communication rate that is lower than the threshold”.  
Claim 12 is objected to because of the following informalities:  in line 20, “compression section change a range” should read “compression section changes a range”.  

Claim 14 is objected to because of the following informalities:  in line 28, “compression section change a range” should read “compression section changes a range”.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a division section that is configured to divide", "an importance set section that is configured to set", and "a compression section that is configured to compress" in claims 1-3 and 5-6; “the division section is configured to divide” in claims 2 and 4-7; “the compression section is configured to compress” in claim 7; and “a transmission section that is configured to transmit” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2010/0283589 A1) in view of Okuyama (WO 2016151978 A1, see attached machine translation).
	Regarding claim 1, Kawai et al. teaches, an image processing apparatus included in a vehicle (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle), the apparatus comprising: a division section that is configured to divide into a plurality of areas, a captured image sequentially captured by an imaging device that captures images around the vehicle (Para. 0006: the plurality of image capture units each include a camera capturing an image data of one of surrounding parts of the vehicle a storage unit storing segment information for identifying each of segments divided from the image data captured by the camera); 
an importance set section that is configured to set an importance level for each of the areas (Para. 0006: importance degrees calculated for the segments based on resolutions which are required of the segments in the image; Para. 0042: information stored as an image position 
and a compression section that is configured to compress the captured image for each of the areas, wherein: the compression portion performs a compression process for the captured image, and the compression process becomes simpler as the importance level set for the corresponding area lowers (Para. 0007: an image compressing unit is provided that compresses each of the segments of the image data at a compression ratio depending on a corresponding importance degree for each of the segments, and generates compressed image data; Para. 0047: the compression ratio control unit 114 controls an amount of compression codes allocated to an image data segment assigned the high importance degree, i.e., the importance degree 3, as shown in part 7002 of FIG. 7, so as to reduce the compression ratio of this image data segment. On the other hand, the compression ratio control unit 114 controls the amount of compression codes allocated to an image data segment assigned the low importance degree, i.e., the importance degree 1 so as to increase the compression ratio of this image data segment);
and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases.
Kawai et al. does not expressly disclose the following limitation underlined above: and 
However, Okuyama teaches, and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases (Abstract: this image processing device (30), which improves the image quality of a moving image obtained by imaging with an imaging device (20), is equipped with: an approach region detection unit (32) for analyzing a moving image and thereby detecting an approach region, which is a region showing an object in the moving image approaching the imaging device; and an image quality changing unit (34) for improving the image quality of the image of the approach region detected by the approach region detection unit (32); Pg. 4, sixth paragraph: the image quality changing unit 34 increases the degree of higher image quality as the block having a larger approaching relative speed detected by the relative speed detecting unit 32 c increases. More specifically, the image quality changing unit 34 increases the degree of higher image quality as the weight having a larger approaching relative speed weighted by the weight calculating unit 35 increases; Pg. 8, fifth paragraph: the image quality changing unit 34 enhances the degree of lower image quality as the block having a larger separation relative speed detected by the relative speed detecting unit 32 c; Note: the importance level corresponds to the moving object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on speed of an object as taught by Okuyama into the image processing apparatus of 
Regarding claim 2, Kawai et al. teaches, an image processing apparatus included in a vehicle (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle), the apparatus comprising: a division section that is configured to divide into a plurality of areas, a captured image sequentially captured by an imaging device that captures images around the vehicle (Para. 0006: the plurality of image capture units each include a camera capturing an image data of one of surrounding parts of the vehicle a storage unit storing segment information for identifying each of segments divided from the image data captured by the camera); 
an importance set section that is configured to set an importance level for each of the areas (Para. 0006: importance degrees calculated for the segments based on resolutions which are required of the segments in the image; Para. 0042: information stored as an image position represents position coordinates indicating a position of a segment divided from image data. Information stored as a segment importance degree represents the importance degree of an image data segment in the corresponding position coordinates; As seen in Fig. 7, each segment of the image is assigned an importance degree (i.e. importance degree 0 to importance degree 3); Para. 0046); 
and a compression section that is configured to compress the captured image for each of the areas, wherein: the compression portion performs a compression process for the captured image, and the compression process becomes simpler as the importance level set for 
the division section is configured to divide the captured image captured by the imaging device in front of the vehicle into the plurality of areas at least on a central side and a left-and-right side in a traveling route of the vehicle (Para. 0006: the plurality of image capture units each include a camera capturing an image data of one of surrounding parts of the vehicle a storage unit storing segment information for identifying each of segments divided from the image data captured by the camera; Para. 0079: FIG. 20A illustrates the distribution of importance degrees in image data, representing a view in front of the vehicle, captured through the camera 111; As seen in Fig. 7, image segments assigned importance degrees 1 and 2 are central areas and image segments assigned importance degree 3 are left and right areas); 
and the importance set section raises the importance levels on the left-and- right side of the vehicle in the importance levels each set for the corresponding area as the speed of the vehicle increases.

However, Okuyama teaches, and the importance set section raises the importance levels on the left-and- right side of the vehicle in the importance levels each set for the corresponding area as the speed of the vehicle increases (Abstract: this image processing device (30), which improves the image quality of a moving image obtained by imaging with an imaging device (20), is equipped with: an approach region detection unit (32) for analyzing a moving image and thereby detecting an approach region, which is a region showing an object in the moving image approaching the imaging device; and an image quality changing unit (34) for improving the image quality of the image of the approach region detected by the approach region detection unit (32); As seen in Fig. 3, the space in the moving image is divided into three regions (i.e. central area, left area, and right area); Pg. 4, sixth paragraph: the image quality changing unit 34 increases the degree of higher image quality as the block having a larger approaching relative speed detected by the relative speed detecting unit 32 c increases. More specifically, the image quality changing unit 34 increases the degree of higher image quality as the weight having a larger approaching relative speed weighted by the weight calculating unit 35 increases; Pg. 8, fifth paragraph: the image quality changing unit 34 enhances the degree of lower image quality as the block having a larger separation relative speed detected by the relative speed detecting unit 32 c; Note: the importance level corresponds to the moving object).

Regarding claim 3, Kawai et al. teaches, an image processing apparatus included in a vehicle (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle), the apparatus comprising: a division section that is configured to divide into a plurality of areas, a captured image sequentially captured by an imaging device that captures images around the vehicle (Para. 0006: the plurality of image capture units each include a camera capturing an image data of one of surrounding parts of the vehicle a storage unit storing segment information for identifying each of segments divided from the image data captured by the camera); 
an importance set section that is configured to set an importance level for each of the areas (Para. 0006: importance degrees calculated for the segments based on resolutions which are required of the segments in the image; Para. 0042: information stored as an image position represents position coordinates indicating a position of a segment divided from image data. Information stored as a segment importance degree represents the importance degree of an image data segment in the corresponding position coordinates; As seen in Fig. 7, each segment of the image is assigned an importance degree (i.e. importance degree 0 to importance degree 3); Para. 0046); 

and the importance set section changes the importance level set for each of the areas in response to an arrival of the vehicle at a specific position (Para. 0042: FIG. 5 illustrates segment importance degree pattern data. Referring to FIG. 5, the segment importance degree pattern data includes image positions and segment importance degrees. Information stored as an image position represents position coordinates indicating a position of a segment divided from image data. Information stored as a segment importance degree represents the importance degree of an image data segment in the corresponding position coordinates; As seen in Fig. 5 and Fig. 21, the importance degree for each segment (i.e. area) changes based on the image position (i.e. vehicle position)) .

However, Okuyama teaches, in response to an arrival of the vehicle (Abstract: this image processing device (30), which improves the image quality of a moving image obtained by imaging with an imaging device (20), is equipped with: an approach region detection unit (32) for analyzing a moving image and thereby detecting an approach region, which is a region showing an object in the moving image approaching the imaging device; and an image quality changing unit (34) for improving the image quality of the image of the approach region detected by the approach region detection unit (32); Pg. 4, sixth paragraph: the image quality changing unit 34 increases the degree of higher image quality as the block having a larger approaching relative speed detected by the relative speed detecting unit 32 c increases. More specifically, the image quality changing unit 34 increases the degree of higher image quality as the weight having a larger approaching relative speed weighted by the weight calculating unit 35 increases; Pg. 8, fifth paragraph: the image quality changing unit 34 enhances the degree of lower image quality as the block having a larger separation relative speed detected by the relative speed detecting unit 32 c; Note: the importance level corresponds to the moving object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on arrival of the vehicle as taught by Okuyama into the image processing apparatus of Kawai et al. in order to improve the image quality of the approaching object (Okuyama, Pg. 5, ninth paragraph).
Regarding claim 9, Kawai et al. teaches, the image processing apparatus according to claim 1 (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle; See claim 1 above for more details), wherein: the division section is configured to divide the captured image into the plurality of areas at least along a vertical direction (Para. 0006: the plurality of image capture units each include a camera capturing an image data of one of surrounding parts of the vehicle a storage unit storing segment information for identifying each of segments divided from the image data captured by the camera; As seen in Fig. 7, the areas associated with importance degrees 1 and 2 are divided along the vertical direction); 
and the importance set section sets a lower importance level for an area on a zenith side of the areas than an area on a ground side (As seen in Fig. 7, an importance degree of 0 (i.e. lower importance level) is on the zenith side and an importance degree of 1 (i.e. higher importance level) is on the ground size).
Kawai et al. does not expressly disclose the following limitation in claim 1 from which claim 9 depends: and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases.
However, Okuyama teaches, and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases (Abstract: this image processing device (30), which improves the image quality of a moving image obtained by imaging with an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on speed of an object as taught by Okuyama into the image processing apparatus of Kawai et al. in order to improve the image quality of the approaching object (Okuyama, Pg. 5, ninth paragraph).
Regarding claim 10, Kawai et al. teaches, the image processing apparatus according to claim 1 (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle; See claim 1 above for more details), further comprising: a transmission section that is configured to transmit a compressed 
Kawai et al. does not expressly disclose the following limitation in claim 1 from which claim 10 depends: and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases.
However, Okuyama teaches, and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases (Abstract: this image processing device (30), which improves the image quality of a moving image obtained by imaging with an imaging device (20), is equipped with: an approach region detection unit (32) for analyzing a moving image and thereby detecting an approach region, which is a region showing an object in the moving image approaching the imaging device; and an image quality changing unit (34) for improving the image quality of the image of the approach region detected by the approach region detection unit (32); Pg. 4, sixth paragraph: the image quality changing unit 34 increases the degree of higher image quality as the block having a larger approaching relative speed detected by the relative speed detecting unit 32 c increases. More specifically, the image quality changing unit 34 increases the degree of higher image quality as the weight having a larger approaching relative speed weighted by the weight calculating unit 35 increases; Pg. 8, fifth paragraph: the image quality changing unit 34 enhances the degree of lower image quality as the block having a larger separation relative speed detected by the relative speed detecting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on speed of an object as taught by Okuyama into the image processing apparatus of Kawai et al. in order to improve the image quality of the approaching object (Okuyama, Pg. 5, ninth paragraph).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2010/0283589 A1) in view of Okuyama (WO 2016151978 A1, see attached machine translation) and further in view of Tanji (WO 2009153922 A1, see attached machine translation).
Regarding claim 4, Kawai et al. teaches, the image processing apparatus according to claim 3 (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle; See claim 3 above for more details), wherein: the captured image is sequentially captured by the imaging device in front of the vehicle (Para. 0006: the plurality of image capture units each include a camera capturing an image data of one of surrounding parts of the vehicle a storage unit storing segment information for identifying each of segments divided from the image data captured by the camera; Para. 0079: FIG. 20A illustrates the distribution of importance degrees in image data, representing a view in front of the vehicle, captured through the camera 111); 
the division section is configured to divide the captured image into the plurality of areas at least on the central side and the left-and-right side in the traveling route of the vehicle (Para. 
and the importance set section raises the importance levels on the left-and- right side of the vehicle in the importance levels each set for the corresponding area in response to an arrival of the vehicle at an intersection.
Kawai et al. does not expressly dislose the following limitation in claim 3 from which claim 4 depends: in response to an arrival of the vehicle.
However, Okuyama teaches, in response to an arrival of the vehicle (Abstract: this image processing device (30), which improves the image quality of a moving image obtained by imaging with an imaging device (20), is equipped with: an approach region detection unit (32) for analyzing a moving image and thereby detecting an approach region, which is a region showing an object in the moving image approaching the imaging device; and an image quality changing unit (34) for improving the image quality of the image of the approach region detected by the approach region detection unit (32); Pg. 4, sixth paragraph: the image quality changing unit 34 increases the degree of higher image quality as the block having a larger approaching relative speed detected by the relative speed detecting unit 32 c increases. More specifically, the image quality changing unit 34 increases the degree of higher image quality as 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on arrival of the vehicle as taught by Okuyama into the image processing apparatus of Kawai et al. in order to improve the image quality of the approaching object (Okuyama, Pg. 5, ninth paragraph).
The combination of Kawai et al. and Okuyama does not expressly disclose the following limitation underlined above: and the importance set section raises the importance levels on the left-and- right side of the vehicle in the importance levels each set for the corresponding area in response to an arrival of the vehicle at an intersection.
However, Tanji teaches, and the importance set section raises the importance levels on the left-and- right side of the vehicle in the importance levels each set for the corresponding area in response to an arrival of the vehicle at an intersection (Pg. 2, seventh paragraph: the input image from the camera unit is compressed between a background image such as a building with a relatively low importance and a vehicle, a person, a traffic signal and the like having a high importance; Note: a moving vehicle (i.e. foreground) has a higher importance level than the background; Pg. 6, seventh paragraph: a structure including four camera units in the front, rear, left, and right of the vehicle; Pg. 4, seventh paragraph: upon receiving the                         
                             
                            σ
                        
                    , the receiving device                         
                            ε
                        
                     generates a high image quality recording start trigger and supplies it to the high image quality encoding unit 105. For example, a roadside sensor                         
                            β
                        
                     is installed at a road edge a (a road end of a three-way road with poor visibility in FIG. 1B) such as an intersection where there are many traffic accidents or an S-shaped curve is continued and a receiver                         
                            ε
                        
                     is provided. In this way, when the roadside sensor β detects the other vehicle γ' which is abnormally approaching the roadside sensor β at the point where the vehicle arrives at the road edge α, the roadside sensor β transmits the abnormal approaching object detection signal σ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level of an area based on the arrival of a vehicle at an intersection as taught by Tanji into the combined image processing apparatus of Kawai et al. and Okuyama in order to generate high quality compressed moving image data (Tanji, Pg. 2, ninth paragraph).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2010/0283589 A1) in view of Hikosaka (JP 2009105741 A, see attached machine translation).
Regarding claim 5, Kawai et al. teaches, an image processing apparatus include in a vehicle (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle), the apparatus comprising: a division section that is configured to divide into a plurality of areas, a captured image sequentially captured by an imaging device that captures images around the vehicle Para. 0006: the plurality of image capture units each include a camera capturing an image data of one of 
an importance set section that is configured to set an importance level for each of the areas (Para. 0006: importance degrees calculated for the segments based on resolutions which are required of the segments in the image; Para. 0042: information stored as an image position represents position coordinates indicating a position of a segment divided from image data. Information stored as a segment importance degree represents the importance degree of an image data segment in the corresponding position coordinates; As seen in Fig. 7, each segment of the image is assigned an importance degree (i.e. importance degree 0 to importance degree 3); Para. 0046); 
and a compression section that is configured to compress the captured image for each of the areas, wherein: the compression portion performs a compression process for the captured image, and the compression process becomes simpler as the importance level set for the corresponding area lowers (Para. 0007: an image compressing unit is provided that compresses each of the segments of the image data at a compression ratio depending on a corresponding importance degree for each of the segments, and generates compressed image data; Para. 0047: the compression ratio control unit 114 controls an amount of compression codes allocated to an image data segment assigned the high importance degree, i.e., the importance degree 3, as shown in part 7002 of FIG. 7, so as to reduce the compression ratio of this image data segment. On the other hand, the compression ratio control unit 114 controls the amount of compression codes allocated to an image data segment assigned the low importance degree, i.e., the importance degree 1 so as to increase the compression ratio of this 
the division section is configured to divide the captured image captured by the imaging device in front of the vehicle into the plurality of areas at least along a left-and-right direction of the vehicle (Para. 0006: the plurality of image capture units each include a camera capturing an image data of one of surrounding parts of the vehicle a storage unit storing segment information for identifying each of segments divided from the image data captured by the camera; Para. 0079: FIG. 20A illustrates the distribution of importance degrees in image data, representing a view in front of the vehicle, captured through the camera 111; Para. 0040: The camera 121, placed on the left of the vehicle, captures an image of an area to the left of the vehicle. The camera 131, placed on the right of the vehicle, captures an image of an area to the right of the vehicle; As seen in Fig. 7, image segments assigned importance degree 3 are left and right areas (i.e. left and right of the vehicle); 
and the importance set section sets a higher importance level on a side opposite to a steering direction of the vehicle than on a side of the steering direction in the importance levels each set for the corresponding area.
Kawai et al. does not expressly disclose the following limitation underlined above: and the importance set section sets a higher importance level on a side opposite to a steering direction of the vehicle than on a side of the steering direction in the importance levels each set for the corresponding area.
However, Hikosaka teaches, and the importance set section sets a higher importance level on a side opposite to a steering direction of the vehicle than on a side of the steering direction in the importance levels each set for the corresponding area (Para. 0005: provide an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level of an area based on the steering of a vehicle as taught by Hikosaka into the image processing apparatus of Kawai et al. in order to accurately display important areas to the driver according to the actual situation (Hikosaka, Para. 0006).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2010/0283589 A1) in view of Tanji (WO 2009153922 A1, see attached machine translation).
Regarding claim 6, Kawai et al. teaches, an image processing apparatus included in a vehicle (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the 
an importance set section that is configured to set an importance level for each of the areas (Para. 0006: importance degrees calculated for the segments based on resolutions which are required of the segments in the image; Para. 0042: information stored as an image position represents position coordinates indicating a position of a segment divided from image data. Information stored as a segment importance degree represents the importance degree of an image data segment in the corresponding position coordinates; As seen in Fig. 7, each segment of the image is assigned an importance degree (i.e. importance degree 0 to importance degree 3); Para. 0046); 
and a compression section that is configured to compress the captured image for each of the areas, wherein: the compression portion performs a compression process for the captured image, and the compression process becomes simpler as the importance level set for the corresponding area lowers (Para. 0007: an image compressing unit is provided that compresses each of the segments of the image data at a compression ratio depending on a corresponding importance degree for each of the segments, and generates compressed image data; Para. 0047: the compression ratio control unit 114 controls an amount of compression codes allocated to an image data segment assigned the high importance degree, i.e., the 
the division section is configured to divide the captured image captured by the imaging device in front of the vehicle into the plurality of areas at least on the central side and the left-and-right side in the traveling route of the vehicle (Para. 0006: the plurality of image capture units each include a camera capturing an image data of one of surrounding parts of the vehicle a storage unit storing segment information for identifying each of segments divided from the image data captured by the camera; Para. 0079: FIG. 20A illustrates the distribution of importance degrees in image data, representing a view in front of the vehicle, captured through the camera 111; As seen in Fig. 7, image segments assigned importance degrees 1 and 2 are central areas and image segments assigned importance degree 3 are left and right areas); 
and the importance set section raises the importance levels on the left-and- right side of the vehicle in the importance levels each set for the corresponding area in response to a stop of the vehicle.
Kawai et al. does not expressly disclose the following limitation underlined above: and the importance set section raises the importance levels on the left-and- right side of the vehicle in the importance levels each set for the corresponding area in response to a stop of the vehicle
However, Tanji teaches, and the importance set section raises the importance levels on the left-and- right side of the vehicle in the importance levels each set for the corresponding 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level of an area based on stopping of a vehicle as taught by Tanji into the image processing apparatus of Kawai et al. in order to generate high quality compressed moving image data (Tanji, Pg. 2, ninth paragraph).
Claims 7, 8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2010/0283589) in view of Okuyama (WO 2016151978 A1, see attached machine translation) and further in view of Mada (JP 2014053831 A, see attached machine translation).
Regarding claim 7, Kawai et al. teaches, the image processing apparatus according to claim 1 (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle; See claim 1 above for more details), wherein: the compression section is configured to compress the captured image using interframe prediction; 
the compression section compresses, with a difference between a plurality of frames set to zero, the captured image in the area for which lowest importance level is set in importance levels settable by the importance set section; 
and the compression section compresses the captured image in the area for which the importance level higher than the lowest importance level is set in the importance levels settable by the importance set section such that the interframe prediction becomes simpler as the importance level set for the corresponding area lowers.
Kawai et al. does not expressly disclose the following limitation in claim 1 from which claim 7 depends: and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases.
However, Okuyama teaches, and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases (Abstract: this image processing device (30), which improves the image quality of a moving image obtained by imaging with an imaging device (20), is equipped with: an approach region detection unit (32) for analyzing a moving image and thereby detecting an approach region, which is a region showing an object in the moving image approaching the imaging device; and an image quality changing unit (34) for improving the image quality of the image of the approach region detected by the approach region detection unit (32); Pg. 4, sixth paragraph: the image quality changing unit 34 increases the degree of higher image quality as the block having a larger approaching relative speed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on speed of an object as taught by Okuyama into the image processing apparatus of Kawai et al. in order to improve the image quality of the approaching object (Okuyama, Pg. 5, ninth paragraph).
The combination of Kawai et al. and Okuyama does not expressly disclose the following limitations underlined above: wherein: the compression section is configured to compress the captured image using interframe prediction; the compression section compresses, with a difference between a plurality of frames set to zero, the captured image in the area for which lowest importance level is set in importance levels settable by the importance set section; and the compression section compresses the captured image in the area for which the importance level higher than the lowest importance level is set in the importance levels settable by the importance set section such that the interframe prediction becomes simpler as the importance level set for the corresponding area lowers.
However, Mada teaches, wherein: the compression section is configured to compress the captured image using interframe prediction (Para. 0018: The coding unit 102 performs 
the compression section compresses, with a difference between a plurality of frames set to zero, the captured image in the area for which lowest importance level is set in importance levels settable by the importance set section (Para. 0056: in step S704, the motion prediction direction control unit 607 determines whether the encoding target block is the important area using the feature information acquired in step S702, and branches to step S705 in the case of the important area, otherwise Branch to S706. The motion prediction direction control unit 607 sets a predetermined value                         
                            α
                        
                    1 to the variable                         
                            α
                        
                     in S705, and sets 0 to the variable                         
                            α
                        
                     in S706; Note: compression is done via interframe prediction); 
and the compression section compresses the captured image in the area for which the importance level higher than the lowest importance level is set in the importance levels settable by the importance set section such that the interframe prediction becomes simpler as the importance level set for the corresponding area lowers (Para. 0061: the block 804 is determined to be an important area by the feature extraction unit 608. Therefore, the motion prediction direction control unit 607 compares the sum of absolute differences of the forward prediction and the backward prediction by the motion prediction unit 104 with X / (bus rate                        
                            -
                        
                    R)                        
                            +
                        
                                             
                            α
                        
                    . Then, when the former is within the latter, the motion prediction direction control unit 607 determines that only one-way prediction is performed in the first embodiment as                         
                            -
                        
                    R) or more. The feature extraction unit 608 does not determine that the block 805 is an important area. Therefore, the motion prediction direction control unit 607 controls the motion prediction unit 105 so as to make the block 805 unidirectional prediction; Note: for important regions, control is executed to make bidirectional prediction easier, and for unimportant areas, control is executed so one-way prediction is done. Processing is simplified with fewer directions (i.e. unidirectional for unimportant or less important areas)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include compressing an image with interframe prediction and simplifying image processing with interframe prediction as taught by Mada into the combined image processing of Kawai et al. and Okuyama in order to prevent the deterioration of the image quality (Mada, Para. 0063).
Regarding claim 8, Kawai et al. teaches, the image processing apparatus according to claim 1 (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle; See claim 1 above for more details), wherein: the compression section compresses the captured image using interframe prediction such that the interframe prediction for the captured image becomes simpler as the importance level set by the importance set section for the corresponding area lowers.
Kawai et al. does not expressly disclose the following limitation in claim 1 from which 
However, Okuyama teaches, and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases (Abstract: this image processing device (30), which improves the image quality of a moving image obtained by imaging with an imaging device (20), is equipped with: an approach region detection unit (32) for analyzing a moving image and thereby detecting an approach region, which is a region showing an object in the moving image approaching the imaging device; and an image quality changing unit (34) for improving the image quality of the image of the approach region detected by the approach region detection unit (32); Pg. 4, sixth paragraph: the image quality changing unit 34 increases the degree of higher image quality as the block having a larger approaching relative speed detected by the relative speed detecting unit 32 c increases. More specifically, the image quality changing unit 34 increases the degree of higher image quality as the weight having a larger approaching relative speed weighted by the weight calculating unit 35 increases; Pg. 8, fifth paragraph: the image quality changing unit 34 enhances the degree of lower image quality as the block having a larger separation relative speed detected by the relative speed detecting unit 32 c; Note: the importance level corresponds to the moving object).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on speed of an object as taught by Okuyama into the image processing apparatus of 
The combination of Kawai et al. and Okuyama does not expressly disclose the following limitations underlined above: wherein: the compression section compresses the captured image using interframe prediction such that the interframe prediction for the captured image becomes simpler as the importance level set by the importance set section for the corresponding area lowers.
However, Mada teaches, wherein: the compression section compresses the captured image using interframe prediction such that the interframe prediction for the captured image becomes simpler as the importance level set by the importance set section for the corresponding area lowers (Para. 0061: the block 804 is determined to be an important area by the feature extraction unit 608. Therefore, the motion prediction direction control unit 607 compares the sum of absolute differences of the forward prediction and the backward prediction by the motion prediction unit 104 with X / (bus rate                        
                            -
                        
                    R)                        
                            +
                        
                                             
                            α
                        
                    . Then, when the former is within the latter, the motion prediction direction control unit 607 determines that only one-way prediction is performed in the first embodiment as bidirectional prediction, Para. 0062: as for the block 805, since the corresponding portion on the reference image 803 is hidden behind the obstacle, the sum of absolute differences between forward prediction and backward prediction of the motion prediction unit 104 is X / (bus rate                        
                            -
                        
                    R) or more. The feature extraction unit 608 does not determine that the block 805 is an important area. Therefore, the motion prediction direction control unit 607 controls the motion prediction unit 105 so as to make the block 805 unidirectional prediction; Note: for important regions, control is executed to make 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include simplifying image processing with interframe prediction taught by Mada into the combined image processing of Kawai et al. and Okuyama in order to prevent the deterioration of the image quality (Mada, Para. 0063).
Regarding claim 11, Kawai et al. teaches, the image processing apparatus according to claim 1 (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle; See claim 1 above for more details), wherein: the compression section includes an interframe prediction section performing interframe prediction, and compresses the captured image based on the interframe prediction;
 and the compression section that changes modes of interframe prediction in accordance with the importance level set for the corresponding area.
Kawai et al. does not expressly disclose the following limitation in claim 1 from which claim 11 depends: and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases.
However, Okuyama teaches, and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases (Abstract: this image processing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on speed of an object as taught by Okuyama into the image processing apparatus of Kawai et al. in order to improve the image quality of the approaching object (Okuyama, Pg. 5, ninth paragraph).
The combination of Kawai et al. and Okuyama does not expressly disclose the following limitations underlined above: wherein: the compression section includes an interframe prediction section performing interframe prediction, and compresses the captured image based on the interframe prediction; and the compression section that changes modes of interframe 
However, Mada teaches, wherein: the compression section includes an interframe prediction section performing interframe prediction, and compresses the captured image based on the interframe prediction (Para. 0018: The coding unit 102 performs motion compensation, quantization, entropy coding, and the like in units of blocks (macro blocks and the like) including a plurality of pixels, and the MPEG or H.264 video signal. It is encoded by a known compression encoding method such as H.264; Abstract: a motion prediction section (104) reads the moving image stored in the memory (103) and predicts motion for each block in a reduced image);
 and the compression section that changes modes of interframe prediction in accordance with the importance level set for the corresponding area (Para. 0061: the block 804 is determined to be an important area by the feature extraction unit 608. Therefore, the motion prediction direction control unit 607 compares the sum of absolute differences of the forward prediction and the backward prediction by the motion prediction unit 104 with X / (bus rate                        
                            -
                        
                    R)                        
                            +
                        
                                             
                            α
                        
                    . Then, when the former is within the latter, the motion prediction direction control unit 607 determines that only one-way prediction is performed in the first embodiment as bidirectional prediction, Para. 0062: as for the block 805, since the corresponding portion on the reference image 803 is hidden behind the obstacle, the sum of absolute differences between forward prediction and backward prediction of the motion prediction unit 104 is X / (bus rate                        
                            -
                        
                    R) or more. The feature extraction unit 608 does not determine that the block 805 is an important area. Therefore, the motion prediction direction control unit 607 controls the motion prediction unit 105 so as to make the block 805 unidirectional prediction; Note: for 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include compressing an image with interframe prediction and changing the mode of interframe prediction as taught by Mada into the combined image processing of Kawai et al. and Okuyama in order to prevent the deterioration of the image quality (Mada, Para. 0063).
Regarding claim 12, Kawi et al. teaches, the image processing apparatus according to claim 11 (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle; See claim 11 above for more details), wherein: the compression section change a range of a block size of the interframe prediction in accordance with the importance level.
Kawai et al. does not expressly disclose the following limitation in claim 1 from which claim 11 and this claim 12 depends: and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases.
However, Okuyama teaches, and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases (Abstract: this image processing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on speed of an object as taught by Okuyama into the image processing apparatus of Kawai et al. in order to improve the image quality of the approaching object (Okuyama, Pg. 5, ninth paragraph).
The combination of Kawai et al. and Okuyama does not expressly disclose the following limitation underlined above: wherein: the compression section change a range of a block size of the interframe prediction in accordance with the importance level.
However, Mada teaches, wherein: the compression section change a range of a block                         
                            -
                        
                    R)                        
                            +
                        
                                             
                            α
                        
                    . Then, when the former is within the latter, the motion prediction direction control unit 607 determines that only one-way prediction is performed in the first embodiment as bidirectional prediction, Para. 0062: as for the block 805, since the corresponding portion on the reference image 803 is hidden behind the obstacle, the sum of absolute differences between forward prediction and backward prediction of the motion prediction unit 104 is X / (bus rate                        
                            -
                        
                    R) or more. The feature extraction unit 608 does not determine that the block 805 is an important area. Therefore, the motion prediction direction control unit 607 controls the motion prediction unit 105 so as to make the block 805 unidirectional prediction; Note: Processing is simplified with fewer directions (i.e. unidirectional for unimportant or less important areas)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the block size with interframe prediction as taught by Mada into the combined image processing of Kawai et al. and Okuyama in order to prevent the deterioration of the image quality (Mada, Para. 0063).
Regarding claim 13, Kawi et al. teaches, the image processing apparatus according to claim 11 (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the wherein: the compression section change a motion compensation target direction of the interframe prediction in accordance with the importance level.
Kawai et al. does not expressly disclose the following limitation in claim 1 from which claim 11 and this claim 13 depends: and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases.
However, Okuyama teaches, and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases (Abstract: this image processing device (30), which improves the image quality of a moving image obtained by imaging with an imaging device (20), is equipped with: an approach region detection unit (32) for analyzing a moving image and thereby detecting an approach region, which is a region showing an object in the moving image approaching the imaging device; and an image quality changing unit (34) for improving the image quality of the image of the approach region detected by the approach region detection unit (32); Pg. 4, sixth paragraph: the image quality changing unit 34 increases the degree of higher image quality as the block having a larger approaching relative speed detected by the relative speed detecting unit 32 c increases. More specifically, the image quality changing unit 34 increases the degree of higher image quality as the weight having a larger approaching relative speed weighted by the weight calculating unit 35 increases; Pg. 8, fifth paragraph: the image quality changing unit 34 enhances the degree of lower image quality as the block having a larger separation relative speed detected by the relative speed detecting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on speed of an object as taught by Okuyama into the image processing apparatus of Kawai et al. in order to improve the image quality of the approaching object (Okuyama, Pg. 5, ninth paragraph).
The combination of Kawai et al. and Okuyama does not expressly disclose the following limitation underlined above: wherein: the compression section change a motion compensation target direction of the interframe prediction in accordance with the importance level.
However, Mada teaches, wherein: the compression section change a motion compensation target direction of the interframe prediction in accordance with the importance level (Para. 0018: the coding unit 102 performs motion compensation, quantization, entropy coding, and the like in units of blocks (macro blocks and the like) including a plurality of pixels, and the MPEG or H.264 video signal. It is encoded by a known compression encoding method such as H.264; Para. 0061: the block 804 is determined to be an important area by the feature extraction unit 608. Therefore, the motion prediction direction control unit 607 compares the sum of absolute differences of the forward prediction and the backward prediction by the motion prediction unit 104 with X / (bus rate                        
                            -
                        
                    R)                        
                            +
                        
                                             
                            α
                        
                    . Then, when the former is within the latter, the motion prediction direction control unit 607 determines that only one-way prediction is performed in the first embodiment as bidirectional prediction, Para. 0062: as for the block 805, since the corresponding portion on the reference image 803 is hidden behind the obstacle, the sum of absolute differences between forward prediction and backward prediction                         
                            -
                        
                    R) or more. The feature extraction unit 608 does not determine that the block 805 is an important area. Therefore, the motion prediction direction control unit 607 controls the motion prediction unit 105 so as to make the block 805 unidirectional prediction; Note: changing from one-way prediction to bidirectional prediction is a change in motion compensation target direction. Processing is simplified with fewer directions (i.e. unidirectional for unimportant or less important areas).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the motion compensation direction of interframe prediction as taught by Mada into the combined image processing of Kawai et al. and Okuyama in order to prevent the deterioration of the image quality (Mada, Para. 0063).
Regarding claim 14, Kawi et al. teaches, the image processing apparatus according to claim 11 (Para. 0006: a plurality of image capture units mounted on a vehicle and capturing images of surroundings of a vehicle and an image processing apparatus connected with the plurality of image capture units via a network in the vehicle; See claim 11 above for more details), wherein: the compression section change a range of a previous frame reference of the interframe prediction in accordance with the importance level. 
Kawai et al. does not expressly disclose the following limitation in claim 1 from which claim 11 and thus claim 14 depends: and the importance set section raises the importance level set for each of the areas as a speed of the vehicle increases, and lowers the importance level set for each of the areas as the speed of the vehicle decreases.
However, Okuyama teaches, and the importance set section raises the importance level 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the importance level based on speed of an object as taught by Okuyama into the image processing apparatus of Kawai et al. in order to improve the image quality of the approaching object (Okuyama, Pg. 5, ninth paragraph).
The combination of Kawai et al. and Okuyama does not expressly disclose the following limitation underlined above: wherein: the compression section change a range of a previous 
However, Mada teaches, wherein: the compression section change a range of a previous frame reference of the interframe prediction in accordance with the importance level (Para. 0028: although motion prediction processing for one reference image has been described, bidirectional prediction can be supported by performing similar motion prediction for another reference image; Note: the reference frame number can be changed (i.e. motion prediction can be performed on another reference image); Para. 0036: the vector selection unit 313 is bi-directional in which the area of the same size as the forward reference image indicated by the forward motion vector and the area of the same size as the backward reference image indicated by the backward motion vector are averaged for each pixel Generate a new reference image for prediction; Para. 0061: the block 804 is determined to be an important area by the feature extraction unit 608. Therefore, the motion prediction direction control unit 607 compares the sum of absolute differences of the forward prediction and the backward prediction by the motion prediction unit 104 with X / (bus rate-R) + α. Then, when the former is within the latter, the motion prediction direction control unit 607 determines that only one-way prediction is performed in the first embodiment as bidirectional prediction, Para. 0062: as for the block 805, since the corresponding portion on the reference image 803 is hidden behind the obstacle, the sum of absolute differences between forward prediction and backward prediction of the motion prediction unit 104 is X / (bus rate-R) or more. The feature extraction unit 608 does not determine that the block 805 is an important area. Therefore, the motion prediction direction control unit 607 controls the motion prediction unit 105 so as to make the block 805 unidirectional prediction; Note: bidirectional prediction (i.e. more directions 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include changing the number of reference frames of interframe prediction as taught by Mada into the combined image processing of Kawai et al. and Okuyama in order to prevent the deterioration of the image quality (Mada, Para. 0063).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kadono et al. (US 2012/0287996 A1) teaches a moving picture prediction method, moving picture coding method and apparatus, and moving picture decoding method and apparatus.
Notsue et al. (US 2011/0267452 A1) teaches an image compressing apparatus, image compressing method and vehicle-mounted image recording apparatus.
Matsumoto (JP 2001045438 A, see attached machine translation) teaches an image is divided into a plurality of kinds of areas A, B, and C corresponding to importance of image information, and a compression ratio is set individually for each area (Abstract).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniella M. DiGuglielmo whose telephone number is 571-272-2682.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniella M. DiGuglielmo/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NANCY BITAR/             Primary Examiner, Art Unit 2664